 


114 HR 1503 IH: Community College Energy Training Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1503 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Ben Ray Luján of New Mexico (for himself, Mr. Rangel, Mr. Grijalva, Mr. Garamendi, Mr. Cartwright, Ms. Clarke of New York, Ms. Edwards, Mr. Danny K. Davis of Illinois, Mr. Sablan, Mr. Takai, Ms. Norton, Mr. Gene Green of Texas, Mr. Ellison, Mr. Hastings, Ms. Hahn, Mr. McDermott, Mrs. Lawrence, Ms. Brown of Florida, Ms. Pingree, Mr. Cárdenas, Ms. Wilson of Florida, Ms. Chu of California, Mr. Rush, Mr. Blumenauer, Mr. Conyers, Mrs. Napolitano, Mr. Ruiz, Mr. Vargas, Ms. Esty, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the Secretary of Energy, in coordination with the Secretary of Labor, to establish a program to provide for workforce training and education, at community colleges, in sustainable energy. 
 
 
1.Short titleThis Act may be cited as the Community College Energy Training Act of 2015. 2.Sustainable energy training program for community colleges (a)Workforce training and education in sustainable energyFrom funds made available under subsection (c), the Secretary of Energy, in coordination with the Secretary of Labor, shall carry out a joint sustainable energy workforce training and education program. In carrying out the program, the Secretary of Energy, in coordination with the Secretary of Labor, shall award grants to community colleges to provide workforce training and education in industries and practices such as—
(1)alternative energy, including wind and solar energy; (2)high-performance green building construction, design and redevelopment;
(3)sustainable energy technologies, including chemical technology, nanotechnology, and electrical technology; (4)water, energy and resource conservation;
(5)recycling and waste reduction; and (6)sustainable agriculture and farming.
(b)Award considerationsOf the funds made available under subsection (c) for a fiscal year, not less than one-half of such funds shall be awarded to community colleges with existing (as of the date of the award) sustainability programs that lead to certificates, credentials, or degrees in one or more of the industries and practices described in paragraphs (1) through (6) of subsection (a). (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of the fiscal years 2016 through 2020.
(d)DefinitionsIn this Act: (1)Community collegeThe term community college means an institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that—
(A)provides a 2-year program of instruction for which the institution awards an associate degree; and (B)primarily awards associate degrees.
(2)High-performance green buildingThe term high-performance green building has the meaning given the term in section 401(13) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17061).  